ADDENDUM TO SERIES 2009 SECURED NOTE DUE MARCH 8, 2010


This addendum dated as March 8, 2010 (the "Addendum") is made by and between
Hero Capital Profits Limited, a British Virgin Islands company, with offices at
P.O. Box 957. Offshore Incorporations Centre, Road Town, Tortola, British Virgin
Islands (the "Maker-) and Precursor Management Inc., a corporation organized
under the laws of the British Virgin Islands, with offices at 2702-03, 27/F,
Goldlion Digital Network Center, 138 Tiyu Road East, Tianhe, Guangzhou, P.R.
China (the “Holder”). This document is to be read in conjunction with the Series
2009 Secured Note Due March 8, 2010 (the “Note”) executed by both parties on or
about September 9, 2009. This Addendum incorporates by reference and supplements
the Note and the parties hereby agree to amend the Note as follows:


1. Extension of the Maturity Date


a. The Maturity Date of the Note shall be extended to September 8, 2010.


2. Waiver of A Default Penalty


a. Section 5. Events of Default shall hereby be amended as follows:


Section 5.                      Events of Default. “Event of Default” wherever
used herein, means the breach of any covenant hereof whatever the reason and
whether it shall be voluntary or involuntary or effected by operation of law or
pursuant to any judgment, decree or order of any court, or any order, rule or
regulation of any administrative or governmental body. Upon the occurrence of an
Event of Default, which the Event of Default is not cured within ten (10) days
after its occurrence and reasonable extension of time should be granted if the
said event of default is likely to be successfully cured by such grant of
extension of time, failing which, the sum of Four Hundred and Fifty Thousand and
00/100 Dollars ($450,000.00) shall be immediately due and payable to Precursor,
and thereupon default interest shall begin to accrue at the annual rate of
eighteen (18%) percent per annum and Precursor shall be entitled to all remedies
under law and as set forth in Guarantee or Pledge Agreement.


b. Precursor herby waives any default arising out of any failure by HCP to make
payments of interest, principal or other amounts on or prior to the originally
scheduled Maturity Date of the Note.


3. All other terms and conditions under the Note shall remain unchanged and
remain in full force and effect.


4. All terms and conditions set forth under the Guaranty, dated September 9,
2009, made by Man Shing Agricultural Holdings, Inc. (the “Guarantor”), in favor
of Precursor Management, Inc. (the “Lender”), in connection with the Note shall
remain unchanged and remain in full force and effect.


5. All terms and conditions set forth under the Stock Pledge Agreement, dated
September 9, 2009, made by Precursor Management, Inc. (the “Secured Party”), and
Eddie Cheung, a Hong Kong individual representing Mr. Liu Shi Li, an individual
residing in the Peoples’ Republic of China (Mr. Cheung and Mr. Liu are
collectively referred to herein as the “Pledgor”), in connection with the Note
shall remain unchanged and remain in full force and effect.


IN WITNESS WHEREOF, the Maker and the Holder have caused this Addendum to be
duly executed and delivered individually or by their officers thereunto duly
authorized as of the date first written above.


HERO CAPITAL PROFITS LIMITED (“Maker”)


By: /s/ Eddie Cheung
Name: Eddie Cheung
Title: Authorized Representative


Precursor Management, Inc. (“Holder”)


By: /s/ Weiheng Cai
Name: Weiheng Cai
Title: President



